By the Court, Crockett, J.:
All the matters of defense relied upon in this case are concluded by the judgment of the Probate Court directing a re-sale of the property. The defendant was personally served with notice of the application for the order of re-sale, and had an opportunity to defend against it. He has had his day in Court, and if he had appeared and proved to the satisfaction of that Court the facts which he offered to prove on the trial of this action, he would doubtless have escaped the subsequent litigation. But the Probate Court had jurisdiction to adjudicate the whole question of a resale of the property; and its proceedings, within its jurisdiction, are to be construed, under our statute, “in the same manner, and with like intendments, as the proceedings of Courts of general jurisdiction; and the records, orders, judgments and decrees of said Courts shall have accorded" to them like force and effect and legal presumptions, as the records, orders, judgments and decrees of the District Courts.” The defendant was invited before that forum to show cause why a re-sale, at his expense, should not be ordered; and having failed to appear, he is concluded by the judgment from setting up the defenses now attempted. We discover no error in the record.
Judgment affirmed. Bemittitur forthwith.
Mr. Chief Justice Wallace did not express an opinion.